2013 WI 55

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2012AP2334-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Patrick M. Cooper, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Patrick M. Cooper,
                                  Respondent.


                            DISCIPLINARY PROCEEDINGS AGAINST COOPER

OPINION FILED:          June 26, 2013
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                                 2013 WI 55
                                                                       NOTICE
                                                         This opinion is subject to further
                                                         editing and modification.   The final
                                                         version will appear in the bound
                                                         volume of the official reports.
No.   2012AP2334-D


STATE OF WISCONSIN                                   :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Patrick M. Cooper, Attorney at Law:

Office of Lawyer Regulation,                                                FILED
             Complainant,
                                                                       JUN 26, 2013
      v.
                                                                          Diane M. Fremgen
                                                                       Clerk of Supreme Court
Patrick M. Cooper,

             Respondent.




      ATTORNEY         disciplinary          proceeding.        Attorney's         license

suspended.



      ¶1    PER       CURIAM.     We   review      the    report     of    the    referee,

Attorney    Christine       Harris      Taylor,      recommending         that    Attorney

Patrick    M.    Cooper's       license      to   practice    law    in    Wisconsin       be

suspended       for    a   period      of    two    years,      retroactive        to    the

expiration of his prior disciplinary suspension.                          The referee's

recommendation was based on the stipulation and no contest plea

entered by Attorney Cooper.                 The referee has further recommended
                                                                             No.   2012AP2334-D



that       Attorney       Cooper    be     required        to   pay    the   costs   of    this

disciplinary proceeding, which were $913.94 as of April 9, 2013.

No   appeal     has       been     filed    in   this       matter.      Accordingly,      our

review proceeds pursuant to SCR 22.17(2).1

       ¶2      The    Office        of     Lawyer         Regulation     (OLR)     filed   the

present complaint against Attorney Cooper in October 2012.                                 The

complaint set forth 42 counts of misconduct arising out of nine

separate client representations.2                          The complaint asked for an

additional       two-year          suspension        of    Attorney     Cooper's     license.

Attorney Cooper filed an answer in which he denied all of the

material factual allegations against him and asserted that the

delay in bringing the current charges of misconduct violated his

due process rights.

       ¶3      After the appointment of a referee, Attorney Cooper

entered      into     a    stipulation       with         the   OLR.     Pursuant     to   the

stipulation, Attorney Cooper withdrew his answer, agreed that

the referee could use the allegations of the complaint as a

factual basis for a determination of misconduct, and pled no

       1
           SCR 22.17(2) states:

            If no appeal is filed timely, the supreme court
       shall review the referee's report; adopt, reject or
       modify the referee's findings and conclusions or
       remand the matter to the referee for additional
       findings;   and   determine  and   impose  appropriate
       discipline.   The court, on its own motion, may order
       the parties to file briefs in the matter.
       2
       The OLR and the referee refer to the complaint as
containing 41 counts. Because of a numbering error, it actually
contains 42 counts, which is the number that we will use in this
decision.

                                                 2
                                                                            No.    2012AP2334-D



contest to each of the counts set forth in the OLR's complaint.

The   stipulation           requested       the    referee    to     recommend      that    the

court (1) impose a two-year suspension as sought by the OLR and

(2)    make    that      suspension         retroactive       to     the    date    on    which

Attorney Cooper's prior suspension expired.                          In the stipulation,

Attorney       Cooper         represents      that      he    fully        understands     the

allegations of misconduct against him and his right to contest

those        charges        of     misconduct,         that     he     understands          the

ramifications          of        entering     into     the     stipulation,         that     he

understands his right to consult with counsel and has decided to

proceed on a pro se basis, and that he is entering into the

stipulation knowingly and voluntarily.

       ¶4      Pursuant to the stipulation, the referee made findings

of    fact    based      on      the   allegations       of   the     complaint.          Those

findings are summarized in the following paragraphs.

       ¶5      Attorney Cooper was admitted to the practice of law in

September 1993.             As discussed below, Attorney Cooper's license

to practice law is currently suspended.                       The most recent address
he has provided to the State Bar of Wisconsin is in Mequon,

Wisconsin.
       ¶6      Attorney          Cooper's    license     to    practice       law    in    this

state was administratively suspended on October 31, 2005, for
failure       to   pay        mandatory      bar      dues    and    assessments.3           On

December 14,        2005,          this     court      also    temporarily          suspended

        3
       An additional administrative suspension for failure to
comply with mandatory reporting of continuing legal education
credits was imposed in June 2006.

                                                  3
                                                                            No.     2012AP2334-D



Attorney       Cooper's        license         due     to    his    willful       failure      to

cooperate with OLR investigations into his conduct.

        ¶7     Those OLR investigations led to the first disciplinary

proceeding against Attorney Cooper.                         The OLR's amended complaint

in that matter alleged 33 counts of misconduct.                                   In light of

Attorney Cooper's failure to participate in that disciplinary

proceeding, the referee declared him to be in default and found

that Attorney Cooper had committed each of the 33 counts of

misconduct.         Attorney Cooper's misconduct included conversion of

client funds, multiple misrepresentations to clients, depositing

client trust funds into his personal account, failing to notify

others of his receipt of funds belonging to them, failing to

deliver a client file to successor counsel, failing to act with

diligence, failing to communicate with clients, and failing to

cooperate with the OLR's grievance investigations.                                Ultimately,

this court imposed a three-year suspension of Attorney Cooper's

license       to    practice    law       in   this     state.       In   re      Disciplinary

Proceedings Against Cooper, 2007 WI 37, 300 Wis. 2d 61, 729

N.W.2d 206 (Cooper I) (suspension effective March 23, 2007).

        ¶8     At the time of the Cooper I disciplinary proceeding,

the          OLR      was       investigating                each      of         the        nine

representations/grievances that form the basis for the current

complaint.          Within a few days after the Cooper I decision was

released, the OLR sent a letter to Attorney Cooper advising him

that    it was placing              its   nine       pending    investigations          on   hold

until        such    time      as     Attorney         Cooper       petitioned       for      the

reinstatement of his license and informing him that he should
                                                 4
                                                                           No.    2012AP2334-D



contact the OLR at any time if he wished to resolve any of the

investigated matters.

       ¶9    In December 2010 Attorney Cooper filed a petition for

the reinstatement of his license.                   Ultimately, Attorney Cooper

entered a stipulation with the OLR for the dismissal of his

reinstatement petition.              Based on the stipulation, this court

dismissed the reinstatement petition in September 2011.

       ¶10   As noted above, the OLR's current complaint addresses

nine client representations and alleges 42 separate counts of

professional       misconduct.            Describing       each       of     those      client

representations and the accompanying charges of misconduct is

unnecessary       to   demonstrate        the    nature    and    scope          of   Attorney

Cooper's     misconduct.            Each     of    those       nine        representations

followed a similar, but not identical pattern.

       ¶11   An    illustrative          example   is     sufficient         to       show   the

types of misconduct committed by Attorney Cooper.                            In the summer

of 2004, Attorney Cooper was retained by K.W. to represent him

regarding    a     work-related          injury.     Over      the     next       year,      the
attorney representing the worker's compensation insurer, or his

paralegal,        asked     Attorney      Cooper    to     provide          authorizations
signed by K.W. that would allow them to obtain K.W.'s medical

records.     Attorney Cooper failed to obtain K.W.'s signature or
to provide the authorizations to opposing counsel.

       ¶12   In April 2005 opposing counsel wrote a letter to the
Department of Workforce Development (DWD) explaining the actions

that    still      needed     to    be    completed       before       K.W.'s         worker's

compensation       case     would    be    ready    for    a     hearing.             Opposing
                                             5
                                                                        No.    2012AP2334-D



counsel stated that the case had not moved forward because of

Attorney Cooper's failure to respond to his repeated requests

for the medical records release authorizations.                               On June 17,

2005, the administrative law judge (ALJ) ordered Attorney Cooper

to provide the authorizations within 45 days or K.W.'s claim

would be dismissed.              On July 27, 2005, just four days prior to

the    45-day    deadline,        Attorney       Cooper   sent    the     authorization

forms to K.W.          He did not, however, advise K.W. of the deadline

that needed to be met in just a few days in order to avoid

dismissal       of    K.W.'s     worker's    compensation        claim.         When   the

authorization forms were not provided, opposing counsel sought

dismissal of K.W.'s claim for failure to prosecute, which the

ALJ granted on August 15, 2005.

       ¶13    During the representation, K.W. had approximately five

or six discussions with Attorney Cooper regarding his case.                              On

the few occasions when K.W. was able to reach Attorney Cooper by

telephone,       Attorney        Cooper   would     cut    off    the     conversation,

stating that he needed to get off the telephone but would call
K.W. back.           Attorney Cooper, however, never made the promised

return       calls.         In     addition,       at     one    point        during   the
representation, Attorney Cooper told K.W. that he had received a

settlement offer from opposing counsel and would forward it to
K.W.     This was a false statement, however, as there was no

evidence of any such settlement offer.
       ¶14    After K.W. learned that his case had been dismissed,

he called Attorney Cooper's office numerous times, but Attorney

Cooper    failed       to   return    any    of     K.W.'s      calls.         K.W.    then
                                             6
                                                                         No.     2012AP2334-D



terminated     Attorney       Cooper's     representation           and    requested        in

writing that Attorney Cooper send his file to him.                                  Attorney

Cooper failed to respond.

       ¶15    K.W.   subsequently         filed       a    grievance      with      the    OLR

against Attorney Cooper.                In February and April 2006, the OLR

sent letters to Attorney Cooper advising him of K.W.'s grievance

and asking him to submit a written response to the grievance.

See SCR 22.03(2).         Attorney Cooper did not respond to the OLR's

requests.       Indeed,     he    did     not      provide    a    response      to    K.W.'s

grievance until after he filed his December 2010 petition for

reinstatement.         At that time Attorney Cooper informed the OLR

that he no longer had K.W.'s file and that a different law firm

might have the file.             The OLR discovered no evidence, however,

that   this    other    law      firm    had       ever    represented     K.W.       in   his

worker's      compensation       case     or       that    K.W.    had    consented        for

Attorney Cooper to transfer his file to any other attorney or

law firm.

       ¶16    On the basis of these stipulated facts, the referee

concluded     that     Attorney     Cooper         had    committed      six     counts    of

professional misconduct related to his representation of K.W.

First, Attorney Cooper violated SCR 20:1.3 due to his lack of

diligence       in      obtaining         the         medical       records           release

authorizations       from     K.W.,      providing         those    authorizations         to

opposing counsel, or otherwise preparing K.W.'s case to be ready

for a hearing before the ALJ.                       Attorney Cooper's failure to

communicate      adequately        with    K.W.       or     to    respond     to     K.W.'s

reasonable       requests          for         information          violated          former
                                               7
                                                                              No.    2012AP2334-D



SCR 20:1.4(a).                    Attorney        Cooper         also      violated       former

SCR 20:1.16(d) by failing to provide K.W. with a copy of his

file       when    requested.              The    referee        further      concluded       that

Attorney         Cooper       had    made    a     misrepresentation            to    K.W.,    in

violation of SCR 20:8.4(c), when he had falsely stated that he

had    received         a    settlement      offer       from    opposing      counsel.         In

addition, by failing to notify K.W. of the October and December

2005 suspensions of his license to practice law, Attorney Cooper

violated         SCRs       22.26(1)(a)      and        (b),    which   are     enforced       via

SCR 20:8.4(f).              Finally, the referee found that Attorney Cooper

had failed to provide a timely response to K.W.'s grievance, as

requested         in    two       letters        from     the    OLR,    in     violation       of

SCRs 22.03(2)               and     (6),     which         are      also       enforced        via

SCR 20:8.4(f).

       ¶17       In total, based on the stipulation and the allegations

of    the       OLR's   complaint,         the    referee       concluded      that    Attorney

Cooper had committed the following violations:

            •    Four       counts    of     violating           SCR    20:1.34       (lack     of
                 diligence);

            •    Seven counts of violating former SCR 20:1.4(a)5 (lack
                 of communication with client);



       4
       SCR 20:1.3 states, "A lawyer shall act with reasonable
diligence and promptness in representing a client."
       5
       Former SCR 20:1.4(a) (effective through June 30, 2007)
provided that "[a] lawyer shall keep a client reasonably
informed about the status of a matter and promptly comply with
reasonable requests for information."

                                                   8
                                                                No.       2012AP2334-D



        •   One    count     of    violating   former    SCR      20:1.2(a)6       and

            SCR 20:1.4(b)7 (failing to explain matters to client

            and to consult with client regarding means of pursuing

            objectives of representation);

        •   Four counts of violating SCR 20:8.4(c)8 (engaging in

            conduct     involving        dishonesty,      fraud,          deceit   or

            misrepresentation);

        •   Nine    counts        of   violating    former     SCR        20:1.16(d)9

            (failing    to    deliver     files    to   clients      or    successor

            counsel);

    6
       Former SCR 20:1.2(a) (effective through June 30, 2007)
provided, in relevant part, as follows:

         A lawyer shall abide by a client's decisions
    concerning the objectives of representation, . . . and
    shall consult with the client as to the means by which
    they are to be pursued.      A lawyer shall inform a
    client of all offers of settlement and abide by a
    client's decision whether to accept an offer of
    settlement of a matter . . . .
    7
       SCR 20:1.4(b) states, "A lawyer shall explain a matter to
the extent reasonably necessary to permit the client to make
informed decisions regarding the representation."
    8
       SCR 20:8.4(c) provides that it is professional misconduct
for a lawyer to "engage in conduct involving dishonesty, fraud,
deceit or misrepresentation; . . . ."
    9
       Former SCR 20:1.16(d) (effective through June 30, 2007)
stated as follows:

         Upon termination of representation, a lawyer
    shall take steps to the extent reasonably practicable
    to protect a client's interests, such as giving
    reasonable notice to the client, allowing time for
    employment of other counsel, surrendering papers and
    property to which the client is entitled and refunding
    any advance payment of fee that has not been earned.
                                         9
                                                         No.    2012AP2334-D



     •   Six   counts    of   violating   SCRs    22.26(1)(a)       and   (b)10

         (failing   to    notify   clients,      tribunals,    or    opposing

         counsel of suspension of law license);

     •   One count of violating SCRs 22.26(2)11 and 10.03(6)12

         (practicing law while license suspended);



The lawyer may retain papers relating to the client to
the extent permitted by other law.
10
     SCRs 22.26(1)(a) and (b) state:

     On or before the effective date of license
suspension or revocation, an attorney whose license is
suspended or revoked shall do all of the following:

     (a) Notify by certified mail all clients being
represented in pending matters of the suspension or
revocation and of the attorney's consequent inability
to act as an attorney following the effective date of
the suspension or revocation.

     (b) Advise the clients to seek legal advice of
their choice elsewhere.
11
     SCR 22.26(2) provides as follows:

     An attorney whose license to practice law is
suspended or revoked or who is suspended from the
practice of law may not engage in this state in the
practice   of  law  or in any law       work  activity
customarily done by law students, law clerks, or other
paralegal personnel, except that the attorney may
engage in law related work in this state for a
commercial employer itself not engaged in the practice
of law.
12
     SCR 10.03(6) states:       Penalty for nonpayment of dues.

     If the annual dues or assessments of any member
remain unpaid 120 days after the payment is due, the
membership of the member may be suspended in the
manner provided in the bylaws; and no person whose
membership is so suspended for nonpayment of dues or
                                   10
                                                               No.    2012AP2334-D



         •   One    count   of    violating   SCR    20:3.4(c)13     (failing   to

             comply with order of ALJ); and

         •   Nine    counts      of   violating     SCRs   22.03(2)    and   (6)14

             (failing to submit written response to grievance).

    ¶18      In its memorandum in support of the stipulation, the

OLR argued that a two-year suspension, retroactive to the end of

the prior, three-year suspension, would be an appropriate level


    assessments may practice law during the period of the
    suspension.
    13
       SCR 20:3.4(c) states a lawyer shall not "knowingly
disobey an obligation under the rules of a tribunal, except for
an open refusal based on an assertion that no valid obligation
exists; . . . ."
    14
         SCRs 22.03(2) and (6) provide as follows:

         (2) Upon    commencing   an  investigation,   the
    director shall notify the respondent of the matter
    being investigated unless in the opinion of the
    director the investigation of the matter requires
    otherwise.    The respondent shall fully and fairly
    disclose all facts and circumstances pertaining to the
    alleged misconduct within 20 days after being served
    by ordinary mail a request for a written response.
    The director may allow additional time to respond.
    Following receipt of the response, the director may
    conduct further investigation and may compel the
    respondent to answer questions, furnish documents, and
    present   any  information  deemed relevant to the
    investigation.

             . . .

         (6) In the course of the investigation, the
    respondent's   wilful  failure   to  provide  relevant
    information, to answer questions fully, or to furnish
    documents and the respondent's misrepresentation in a
    disclosure are misconduct, regardless of the merits of
    the matters asserted in the grievance.

                                         11
                                                                         No.        2012AP2334-D



of discipline.          The OLR indicated that a two-year suspension was

supported       by    this     court's     decision        in    the    case        of    In   re

Disciplinary Proceedings Against Haberman, 126 Wis. 2d 411, 376

N.W.2d       852     (1985),    where      we    suspended        Attorney          Haberman's

license for two years for misconduct that included neglect of

his duties in seven estates, engaging in a prohibited conflict

of interest, and failing to cooperate with the investigations of

his conduct with respect to two estates.                        It also concluded that

a two-year suspension was supported by the fact that Attorney

Cooper's misconduct was more extensive and/or serious than the

misconduct in two cases where we imposed one-year suspensions.

See In re Disciplinary Proceedings Against Woodard, 190 Wis. 2d
487,   526     N.W.2d    510     (1995)     (one-year       suspension         imposed         for

misconduct         including     failing        to     communicate       with         clients,

failing to return file to client, and failing to cooperate with

two grievance          investigations);         In   re    Disciplinary            Proceedings

Against Kennedy, 119 Wis. 2d 261, 349 N.W.2d 483 (1984) (one-

year suspension imposed for misconduct consisting of neglecting

two    client      matters     and   failing      to      cooperate     in     the       ensuing

investigations).

       ¶19    The     OLR further       noted     that     there    were       a    number     of

aggravating        factors     in    the   present        case,    including          Attorney

Cooper's       prior     discipline,        the      presence      of    a         pattern     of

misconduct, the presence of multiple violations, the fact that a

number of violations involved intentional failure to comply with

his obligations to the disciplinary agency and to tribunals, his

substantial experience at the time of the violations, and his
                                            12
                                                                            No.     2012AP2334-D



refusal to acknowledge the wrongful nature of his conduct.                                       On

the   mitigating        side,       the     OLR    noted      that    the   misconduct          had

occurred     during         substantially          the     same      time   period       as     the

misconduct that formed the basis for the three-year suspension

imposed     in   2007,       and     that    Attorney         Cooper    had    alleged        that

stress    and    emotional          problems       had    essentially         caused      him    to

"check out" of his law practice during the relevant time period.

      ¶20    The OLR's memorandum also provided its rationale for

requesting       that        any     suspension          be     imposed       retroactively.

Because the misconduct here occurred during the same time as the

misconduct that resulted in the prior three-year suspension, the

OLR contended that it would be unfair to make a new suspension

prospective.

      ¶21    The referee considered the parties' joint request for

a two-year, retroactive suspension, as well as the purposes of

discipline       in    attorney          disciplinary         proceedings,        the    court's

general      preference             for     progressive           discipline,        and        the

aggravating and mitigating factors present in this case.                                        The
referee     agreed      with       the     parties     that     a    two-year      suspension,

retroactive to the expiration of the prior suspension, would be
an    appropriate           level     of     discipline         for    Attorney         Cooper's

misconduct.           The    referee       further       recommended        that    the    court
impose the full costs of the disciplinary proceeding on Attorney

Cooper.
      ¶22    When reviewing a referee's report and recommendation

in an attorney disciplinary proceeding, we affirm a referee's

findings of fact unless they are found to be clearly erroneous,
                                                  13
                                                                      No.    2012AP2334-D



but we review the referee's conclusions of law on a de novo

basis.       In re Disciplinary Proceedings Against Inglimo, 2007 WI

126,   ¶5,     305    Wis. 2d 71,        740 N.W.2d 125.         We    determine         the

appropriate level of discipline given the particular facts of

each   case,       independent      of    the      referee's   recommendation,           but

benefiting      from    it.        In    re   Disciplinary     Proceedings         Against

Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

       ¶23    In     light    of    Attorney       Cooper's    stipulation         and    no

contest plea, we adopt the referee's findings of fact, which are

based on the OLR's complaint.                   We also agree with the referee

that   those       findings   of fact         support   a   legal     conclusion     that

Attorney Cooper committed each of the 42 counts of professional

misconduct alleged in the OLR's complaint.

       ¶24    We now turn to the appropriate level of discipline.

The facts alleged in the complaint with respect to the nine

client representations demonstrate a clear pattern by Attorney

Cooper of neglect and of failure to pursue the objectives of his

clients.       In addition, while he failed to move their claims

forward,       Attorney        Cooper         also      essentially         shut     down
communications with his clients, leaving them in the dark, even

when some of their claims were dismissed.                      Moreover, by failing
to provide the clients with their case files, Attorney Cooper

impaired their ability to correct or mitigate his misconduct by
retaining new counsel.             This is a disturbing pattern of serious

misconduct that goes to the core of an attorney's obligations.

       ¶25    We recognize, however, that the misconduct alleged in

this case occurred nearly a decade ago, during the same period
                                              14
                                                                               No.     2012AP2334-D



as the misconduct that was at issue in the previous disciplinary

proceeding.          If all of Attorney Cooper's misconduct from that

time period had been addressed in a single proceeding, the most

severe discipline that could have been imposed would have been a

revocation of Attorney Cooper's license to practice law in this

state,       which    would       have     allowed       him     to       petition         for     the

reinstatement         of    his    license       after     a    period         of    five       years.

Imposing       an     additional          suspension       of       two        years       in    this

proceeding,         retroactive      to     the    end     of       the    prior       three-year

suspension,         would   similarly        result      in     a     five-year           period    of

ineligibility to seek reinstatement.                           A retroactive suspension

would also comport with our prior cases, where we have said that

retroactive suspensions may be appropriate in situations, like

the    one    here,    where       the     "misconduct          occurred        prior       to     the

[earlier] disciplinary proceeding and [the attorney's] license

has   remained       suspended       well    beyond       the       period      of     suspension

previously imposed."              In re Disciplinary Proceedings Against and

Reinstatement of Mandelman, 182 Wis. 2d 583, 592, 514 N.W.2d 11

(1994).       Moreover, there is support in our prior decisions for a

two-year      suspension          given    the     nature       and       scope      of    Attorney

Cooper's misconduct, regardless of the fact that the misconduct

at    issue    here    occurred       at    the     same       time       as   the     misconduct

charged in the prior disciplinary proceeding.                                  Accordingly, we

conclude      that    Attorney       Cooper's        license         to    practice         law     in

Wisconsin      should       be     suspended       for     a    period         of    two        years,




                                              15
                                                                              No.     2012AP2334-D



retroactive             to    March   23,   2010,      the   date    on    which      the   prior

three-year suspension expired.15

        ¶26        Finally, we turn to the issue of costs. Our general

policy is to impose the full costs of a disciplinary proceeding

on   the          respondent      attorney       who   is    found    to      have     committed

professional misconduct.                    See SCR 22.24(1m).            We see no reason

to depart from that policy in this matter.                                Although Attorney

Cooper did ultimately enter into a stipulation and no contest

plea,        he    initially      filed     an    answer     that    denied         each   of   the

material allegations of misconduct in the OLR's complaint, which

required the appointment of a referee and the accompanying costs

of litigating this matter.                    It is therefore appropriate that he

pay those costs.

      ¶27          IT IS ORDERED that the license of Patrick M. Cooper to

practice          law    in    Wisconsin     is   suspended     for       a   period       of   two

years, effective March 23, 2010.




        15
       The referee's report recommends that the suspension be
made retroactive to March 25, 2010, as the date on which
Attorney Cooper was eligible to petition for reinstatement. The
three-year suspension, however, was effective on the date of the
court's order, March 23, 2007, which meant that it expired on
March 23, 2010. Cooper I, 300 Wis. 2d 61, ¶21. We make the new
suspension retroactive to that date.    We do not make the new
suspension retroactive to the date on which Attorney Cooper
would have been eligible to file a petition for reinstatement.
Under SCR 22.29(1), an attorney whose license has been suspended
for a definite period of time of six months or more is eligible
to file a reinstatement petition three months prior to the
expiration of the period of suspension.

                                                  16
                                                                No.   2012AP2334-D



      ¶28   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Patrick M. Cooper shall pay to the Office of

Lawyer Regulation the costs of this proceeding.

      ¶29   IT IS FURTHER ORDERED that Patrick M. Cooper shall

continue compliance with the provisions of SCR 22.26 concerning

the   duties     of    a    person   whose     license   to   practice   law    in

Wisconsin has been suspended.

      ¶30   IT    IS       FURTHER   ORDERED     that    compliance   with     all

conditions of this order is required for reinstatement.                        See

SCR 22.29(4)(c).




                                        17